DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending in this application. Applicant’s election without traverse of Group I & Species A in the reply filed on 11/23/2020 is acknowledged. Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-III and/or Species B, there being no allowable generic or linking claim.
This communication is the first action on the merits of Claims 1-13. The Information Disclosure Statement (IDS) filed on 03/21/2019 has been considered by the Examiner.

Claim Objections
Claims 1-13 are objected to because of the following informalities:
A) In Claim 1, line 4, “an” should be inserted before “inside air pressure”
B) In Claim 1, line 5, “an” should be inserted before “outside air pressure”
C) In Claim 3, line 2, “a” should be inserted before “presence”
D) In Claim 4, line 2, “a” should be inserted before “number”
E) Claims 2 & 5-13 are also objected to due to their dependency on Claim 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an environment adjusting part in claim 1, a passenger recognition part in claim 3, a physical condition recognition part in claim 5, an exhaust amount adjusting mechanism in claim 8, a traveling condition recognition part in claim 8, an outside air pressurizing mechanism in claims 10 & 12, and an oxygen enrichment mechanism in claims 11 & 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When turning to the applicants specifications, all “parts” listed above are constituted by one or more electric circuit units including a CPU, ROM, RAM or interface circuit. Therefore, all “parts” have been interpreted to be a CPU, ROM, RAM, interface circuit or their equivalence.
“An exhaust amount adjusting mechanism” has been recited to be a pressure releasing valve. Therefore, an exhaust amount adjusting mechanism has been interpreted to be a pressure releasing valve or its equivalence.
“An outside air pressurizing mechanism” has been recited to be a compressor. Therefore, an outside air pressurizing mechanism has been interpreted to be a compressor or its equivalence.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) Claim 1 recites the limitation "the outside" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the outside” has been construed to be an outside.

B) The term “it” in Claim 8, line 7 renders the claim indefinite because it is not clear what “it” refers to. For the purposes of examination, “it” has been construed to be the traveling condition recognition part.

C) Claims 2-7 & 9-13 are also rejected due to their dependency on Claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-2, 7 & 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 6,768,423 B2 to Doescher.

A) As per Claim 1, Doescher teaches an interior environment adjusting device for adjusting an inside environment of a mobile body (Doescher: Figure 2), comprising: 
an environment adjusting part for executing at least one of adjustment to make inside air pressure that is air pressure in the inside into positive pressure with respect to outside air pressure that is air pressure around the mobile body (Doescher: Figure 2, Item 56 performing step 82 in Figure 4), and adjustment to make an oxygen concentration in the inside to a higher concentration than in the outside air.

B) As per Claim 2, Doescher teaches that the environment adjusting part executes adjustment to make the inside air pressure into the positive pressure with respect to the outside air pressure and also to make differential pressure between the outside air pressure and the inside air pressure constant (Doescher: Figure 2, Item 56 performing step 82 in Figure 4).

C) As per Claim 7, Doescher teaches that the environment adjusting part executes the adjustment step by step so that the inside air pressure is positive pressure with respect to the outside air pressure (Doescher: Figure 2, Item 56 performing step 82 & 84 in Figure 4).

D) As per Claim 9, Doescher teaches that a flow rate control valve for adjusting a supply amount of air into the inside, wherein the environment adjusting part is configured to adjust the supply amount of the air into the inside by adjusting an opening degree of a flow rate control valve, and execute the adjustment to make the inside air pressure into positive pressure with respect to the outside air pressure (Doescher: Figure 2, Item 71, louvers open and close to regulate pressure with fans 69).

.


Claim(s) 1 & 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2006315543A to Mori.

A) As per Claim 1, Mori teaches an interior environment adjusting device for adjusting an inside environment of a mobile body, comprising: 
an environment adjusting part for executing at least one of adjustment to make inside air pressure that is air pressure in the inside into positive pressure with respect to outside air pressure that is air pressure around the mobile body, and adjustment to make an oxygen concentration in the inside to a higher concentration than in the outside air (Mori: Figure 4, Item 12; Paragraph 0016, takes air from outside and increases oxygen content).

B) As per Claim 11, Mori teaches that an oxygen enrichment mechanism for generating oxygen-enriched air; and a flow rate control valve for adjusting a supply amount of the oxygen-enriched air in the inside from the oxygen enrichment mechanism, wherein the environment adjusting part is configured to adjust the supply amount of the oxygen-enriched air into the inside by adjusting an opening degree of a flow rate control valve (Mori: Figure 4, Item 22), and execute the adjustment to make the oxygen concentration in the inside to the higher concentration than in the outside air (Mori: Figure 4, Item 12; Paragraph 0016, takes air from outside and increases oxygen content).

.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of US Patent Number 8,839,632 B2 to Goenka.


However, Goenka teaches a passenger recognition part for recognizing presence of a passenger in the inside, wherein the environment adjusting part executes the adjustment when the passenger is present in the inside (Goenka: Figure 1, Item 72; Col. 13, lines 11-14; system is controlled based on number and location of passengers).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mori by adding occupancy sensing, as taught by Goenka, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Mori with these aforementioned teachings of Goenka with the motivation of being able to provide the proper adjustment based on the number and location of passengers, thereby better controlling the environment allowing for a more comfortable cabin.

B) As per Claim 4, Mori in view of Goenka teaches that the passenger recognition part recognizes number of passengers, and the environment adjusting part executes the adjustment to make the oxygen concentration in the inside to the higher concentration than in the outside air by adjusting an inside oxygen supply amount based on the recognized number of the passengers (Goenka: Figure 1, Item 72; Col. 13, lines 11-14; system is controlled based on number and location of passengers such that in combo with Mori, Figure 4, Item 12 increases oxygen).

C) As per Claim 5, Mori teaches all the limitations except that a physical condition recognition part for recognizing a physical condition of a passenger, wherein the environment adjusting part executes the adjustment when the physical condition of the recognized passenger is a predetermined physical condition.
However, Goenka teaches a physical condition recognition part for recognizing a physical condition of a passenger, wherein the environment adjusting part executes the adjustment when the 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mori by adding passenger condition sensing, as taught by Goenka, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Mori with these aforementioned teachings of Goenka with the motivation of being able to provide the proper adjustment based on the condition of passengers, thereby better controlling the environment allowing for a more comfortable cabin.

D) As per Claim 6, Mori in view of Goenka teaches that the physical condition recognition part recognizes the physical condition of the passenger based on biological information of the passenger transmitted from a mobile information terminal (Goenka: Figure 1, Item 72; Col. 7, lines 18-22 is all transmitted via a mobile system given that it is in a mobile vehicle).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of US Patent Publication Number 2003/0121988 A1 to Rutyna.

A) As per Claim 8, Mori teaches all the limitations except that an exhaust amount adjusting mechanism for adjusting an exhaust amount of air from the inside; and a traveling condition recognition part for recognizing a traveling condition of the mobile body, wherein the exhaust amount adjusting mechanism increases the exhaust amount when it is recognized that the mobile body is under a stop condition.
However, Rutyna teaches an exhaust amount adjusting mechanism (Rutyna: Paragraph 0005, first vent expels air from vehicle) for adjusting an exhaust amount of air from the inside; and a traveling condition recognition part for recognizing a traveling condition of the mobile body, wherein the exhaust amount adjusting mechanism increases the exhaust amount when it is recognized that the mobile body is 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mori by adding an exhaust mechanism with controller, as taught by Rutyna, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Mori with these aforementioned teachings of Rutyna with the motivation of being able to control the exhaust out of the when parked to create a more comfortable environment before the user enters.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of US Patent Number 6,380,859 B1 to Bownlee.

A) As per Claim 13, Mori teaches a vehicle comprising: the interior environment adjusting device according to Claim 1; and 
wherein the interior environment adjusting device has an oxygen enrichment mechanism for generating oxygen-enriched air, and the environment adjusting part supplies the generated oxygen-enriched air to the inside (Mori: Figure 4, Item 12; Paragraph 0016, takes air from outside and increases oxygen content).
Mori does not teach the environment adjusting part supplies the generated oxygen-enriched air to an internal combustion engine.
However, Brownlee teaches supplying oxygen-enriched air to the internal combustion engine (Brownlee: Col. 6, lines 42-44).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mori by supplying the enriched air to the engine, as taught by Brownlee, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762